Citation Nr: 0734962	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-28 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to benefits on an accrued basis.

3.  Entitlement to nonservice-connected pension benefits. 




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The appellant's husband was a member of the Philippine 
Commonwealth Army and the recognized guerrillas from April 
10, 1945 to October 18, 1945.  The veteran died in February 
2001.

This appeal to the Board of Veterans Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO) in November 2004. 

The appellant was scheduled to provide testimony before a 
Veterans Law Judge in August 2007; she failed to report for 
that hearing.



FINDINGS OF FACT

1.  At the time of the veterans death, service connection was 
not in effect for any disability.  

2.  The veteran's death certificate indicated that his death 
at age 84 on February [redacted], 1991, was due to cardiorespiratory 
arrest (immediate cause); chronic obstructive pulmonary 
disease (COPD) with "r." osteomyelitis (antecedent cause); 
and status post cardiovascular accident (CVA), thrombosis 
(underlying cause).

3.  No competent medical evidence has been submitted or 
identified to demonstrate that the veteran's death was 
related to his military service or to service-connected 
disabilities.

4.  At the time of his death, the veteran had no claim 
pending with VA and no unpaid benefits were due.

5.  The appellant's husband was a member of the Philippine 
Commonwealth Army and the Recognized Guerrillas from July to 
October 1945.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor is there a basis for a presumption that 
it was so incurred or aggravated.  38 U.S.C.A. §§ 101, 1101, 
1110, 1112, 1113, 1310 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303(a)(c), 3.307, 3.309, 3.310, 3.312 (2007).

2.  The criteria for benefits on an accrued basis are not 
met.  38 U.S.C.A. §§ 1114(k), 5103(a), 5103A, 5107, 5121 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.100, 3.159, 
3.350(b), 3.352(a) (2007).

3.  Basic eligibility for VA non-service connected disability 
pension benefits is not established.  38 U.S.C.A. §§ 107(a), 
1521, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.3, 3.203 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
claim: (1) veteran status; (2) existence of disability; (3) 
connection between service and the disability; (4) degree of 
disability; and (5) effective date of benefits where a claim 
is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007). 

The appellant filed her claim for benefits in August 2004.  
The VARO sent her a VCAA letter in August 2004 and she 
forwarded copies of some of the documents cited above.  A 
rating action by the VARO in November 2004 denied the 
benefits.  Her NOD was filed in April 2005 and clarified in 
May 2005.  An additional letter was sent to her in June 2005 
and she was personally counseled per a VA Form 119 of record, 
dated in June 2005. An SOC was issued in August 2005.  She 
filed her Substantive Appeal, a VA Form 9, in August 2005.  
An additional letter was sent to her in January 2007.  She 
did not appear for a scheduled Travel Board hearing before a 
Veterans Law Judge at the VARO in August 2007 and did not 
provide reasons for her absence.  A Dingess letter was sent 
in September 2007.  Given the aggregate development and 
actions cited above, the Board finds that the RO has 
satisfied the duty to assist under the VCAA (and noting that 
VCAA has limited applicability herein in any event because of 
the nature of the evidence with regard his service, the lack 
of  claim pending or monies due and unpaid at the time of his 
death and related matters).

The Board finds that the content of correspondence and 
discussions with the appellant  complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  VCAA notification 
was furnished prior to the initial adjudication; any other 
defect with respect to timing was harmless error.  See 
Mayfield, supra.  She was advised of opportunities to submit 
additional evidence after which additional (albeit duplicate) 
data was obtained and entered into the record.  The Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that she 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for a fair 
disposition of the current appeal.  There has been no 
suggestion that there is any prejudice due to a lack of 
proper VA notice or assistance, and they have demonstrated 
actual knowledge of the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim). 

Thus, any absence of information was harmless error and, to 
whatever extent the decision of the Court in Dingess, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board notes that such 
information as necessary to this case was provided to the 
appellant.  Any presumption of error as to VCAA notice has 
been rebutted in this case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim including under 
the VCAA.  No useful purpose would be served in remanding 
this matter for yet more development on this issue.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


Cause of the veteran's death

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Service connection may 
also be granted on a presumptive basis for certain chronic 
disabilities when manifested to a compensable degree within 
the initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a).

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 
(1995).  

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation (DIC).  See 
38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

In 1975, the veteran filed a claim for benefits.  The VARO 
informed him the claim could not be granted, citing the 
inability of the service department to certify his active 
service.  The veteran submitted an affidavit relating to his 
service, and a related document.  

He also submitted a report of a private chest X-ray from 
February 1975 which showed an upper respiratory infection or 
bronchitis with residual calcification on the right.  In 
1975, the veteran also submitted a partly legible report of a 
chest X-ray, dated in 1948, referring to minimal pulmonary 
tuberculosis (PTB) with a fibroid on the right.

A report from a private physician dated in February 1975, 
noted various clinical findings and diagnosed chronic 
bronchial asthma with "PTB?"; "rheumatoid (muscular and 
arthritis, chronic)"; residual of an old shrapnel wound, 
painful, right side, lumbar; and bilateral poor vision.  The 
physician opined that due to the ailments which he acquired 
during World War II, he was unable to work. Another statement 
was received duplicating the finding of the report above.

Another physician provided a statement in 1975 to the effect 
that the then 69 year old veteran had been under his care for 
malaria and muscular rheumatism in the back and legs from 
1945-1948, inclusive.  

Service documentation was received in 1975 supporting that he 
had had the above cited service in 1945 and identifying no 
pertinent clinical abnormalities.

A rating action in September 1975 denied entitlement to 
pension benefits noting nonservice-connected PTB, malaria, 
bronchitis and a shrapnel scar in the right lumbar area.  The 
veteran was informed of the denial of his claim.  The veteran 
requested and was scheduled for a personal hearing and 
appeared for same in April 1976.

The veteran submitted duplicates of some of the previously 
presented clinical information, and provided a statement from 
another physician certifying in May 1976 that on examination, 
he had evidence of bronchitis, upper respiratory infection, 
residual calcification in he right lung which was suspected 
of being PTB; chronic "rheumatoid," residuals of a shrapnel 
wound; chronic nervous breakdown; and poor vision.  Cardiac 
findings were normal.  He opined that the abnormalities were 
the result of service and along with his old age, precluded 
his working.  

A hospital report is of record from November-December 1975 
showing that he was treated for an upper respiratory 
infection with a cough of several weeks duration.

His claim was again denied in May 1976 and he was so 
informed.  In September 1976 he endeavored to reopen the 
claim with copies of some of the earlier presented data, and 
in October 1976, was informed that this information was not 
new and material, and his claim continued to be denied.  He 
took similar action and was again informed of the denial in 
December 1976.

Another private medical certificate was received, dated in 
March 1977 referring to his having been seen for chronic PTB 
(and referring to and enclosing a copy of the report from the 
1948 chest X-ray cited above), "rheumatoid", shrapnel wound 
residuals and poor vision.

A VA interpretation was received that the 1948 X-ray showed a 
suspicious lesion on the right but that the film appeared to 
be faulty.  An official VA investigation was undertaken in 
June 1977, report from which is of record, showing that the 
film was made during the appropriate time but it appeared 
unlikely that the veteran would have had such all those 
years, so a coordination with supervised X-rays of the 
veteran were recommended to verify authenticity of the 
results.  The veteran was asked to submit the 1977 film for 
comparison.  Instead he himself wrote to certify that the 
1948 was authentic.  The facility later indicated that X-rays 
taken during his confinement were unavailable.

However, a report of an X-ray undertaken in December 1977 
reportedly showed signs of nonspecific chronic bronchitis 
with residual calcification in the 1st and 2nd right anterior 
interspace; bilateral basal emphysema; and atherosclerosis, 
aortic arch.  

A VA review of that X-ray was felt to show pulmonary 
scarring, both upper lobes, unchanged from 1975 to 1977, and 
findings throughout both lungs consistent with inflammatory 
process probably in the nature of bronchitis.

A second VA review was undertaken comparing the December 1977 
X-ray with that of 1948 which was felt to be of the same 
individual; and concluded that the former X-ray showed only 
suspicious densities; and that the latter X-ray showed 
definite fibrocalcific densities in the right upper lobe felt 
to be residual scarring from a prior fibrocalcific 
inflammation process, and signs of accentuation of the 
pulmonary markings but no sign of active parenchymal 
infiltrations.

The VARO thereafter denied the veteran's claim for PTB on the 
basis that active PTB had not been shown in the appropriate 
presumptive period and he was informed by letter in May 1978.  
He filed a NOD with the denial of service connection for 
malaria, shrapnel wound residuals, bronchitis and PTB.  A SOC 
was issued in September 1978 and his Substantive Appeal was 
filed in October 1978.

In June 1979, the Board confirmed the denial of entitlement 
to service connection for bronchitis and PTB.  Shortly 
thereafter, the VARO also clarified in writing to the veteran 
that he also had no basic entitlement to pension benefits, as 
had been previously determined.  He resubmitted earlier 
clinical reports, and the VARO again denied his claim for 
service connection for PTB in May 1978.

The veteran's death certificate indicated that his death on 
February [redacted], 1991, was due to cardiorespiratory arrest 
(immediate cause); chronic obstructive pulmonary disease 
(COPD) with "r." osteomyelitis (antecedent cause); and 
status post cardiovascular accident (CVA), thrombosis 
(underlying cause).

The appellant, who is the veteran's widow, filed a VA Form 
21-534 in August 2004.  A statement was received from their 
eldest son stating, in essence, that the veteran had died 
before reaching the hospital and an autopsy had not been 
done.  

The Board has reviewed all the evidence in the claims file.  
Although we have an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement 
that all of the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Similarly, it is well established that while someone 
who is a layman is not considered capable of opining on 
matters requiring medical knowledge, they are permitted to 
provide observations.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

However, following the point at which it is determined that 
all relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

At the time of his death, service connection was not in 
effect for any disabilities.  In fact, and as cited above, 
the question of service connection had been evaluated at 
length and denied for various disabilities by VARO and the 
Board into the mid-1970's.  The evidence with regard to those 
particular disabilities remains essentially unchanged with 
his death.

The veteran's death certificate indicated that his death at 
age 84 on February [redacted], 1991, was due to cardiorespiratory 
arrest (immediate cause); chronic obstructive pulmonary 
disease (COPD) with "r." osteomyelitis (antecedent cause); 
and status post cardiovascular accident (CVA), thrombosis 
(underlying cause).  None of these disabilities was shown in 
service or was otherwise in any way related to service.   The 
evidence submitted during his lifetime, which is in essence 
the same as that now of record, simply did not and does not 
now provide credible medical basis for associating any of the 
claimed problems with his service in 1945.

As for the more pivotal issue of whether service-connected 
disabilities caused or contributed to his death, the Board 
notes that the appellant has not identified that the 
veteran's heart or respiratory problems were of service 
origin.  In any event, it must be noted that neither does the 
evidence sustain such an association.  He had a longstanding 
respiratory problem before his death, but none of it related 
to service.  

The aggregate evidence of record, including VA and private 
records which are entirely consistent with one another, 
supports that conditions causing his death did not involve 
any disability of service origin.  The preponderance of the 
evidence is against the claim; accordingly, the doctrine of 
reasonable doubt is inapplicable and the appeal must be 
denied.  38 U.S.C. § 5107(b); Gilbert, supra. 


Benefits on an accrued basis

The law and regulation governing claims for accrued benefits 
provide that, upon the death of a veteran, a survivor 
claiming entitlement may be paid periodic monetary benefits 
to which the veteran was entitled at the time of death, and 
which were due and unpaid for a period not to exceed two 
years, based on existing rating decisions or other evidence 
that was on file when the veteran died.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 
560 (1996).

As to accrued benefits, they include those the veteran was 
entitled to at the time of his death under an existing rating 
or based on evidence in the file at the date of death.  See 
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Upon the death 
of a veteran, any accrued benefits are payable to his spouse, 
or to others if the spouse is not alive.  38 U.S.C.A. § 
5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  Only evidence 
contained in the claims file at the time of the veteran's 
death, or certain VA and service department records 
considered constructively in the claims file at that time, 
may be considered in adjudicating a claim for accrued 
benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. 
App. 353, 360-361 (1993).

Although a veteran's claim terminates with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claim by submitting a timely 
claim for accrued benefits.  See 38 U.S.C.A. § 5121; see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an 
accrued benefits claim is separate from the veteran's service 
connection claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits 
requires that the application be filed within one year after 
the date of death.  Since that occurred in this case, other 
recent refinements in the law with regard to filing of such 
claims are not applicable herein.

A review of the claims file indicates that there was no claim 
pending at the time of his death, nor were there any unpaid 
entitlements.  See 38 C.F.R. § 3.160(c) (defining "pending 
claim" as an application that has not been finally 
adjudicated); 38 C.F.R. § 3.160(d) (defining "finally 
adjudicated claim' as one that has been allowed or disallowed 
by the agency of original jurisdiction and become final by 
expiration of the one-year period after date of notice or by 
denial on appellate review).  Accordingly, there is no basic 
legal or factual eligibility for entitlement to accrued 
benefits.


Nonservice-connected pension benefits

The appellant asserts that she warrants death pension 
benefits.

In general, (and with certain specific qualifying exceptions 
to be described, in pertinent part, below), a surviving 
spouse of a veteran may be entitled to receive VA improved 
nonservice-connected death pension benefits if the veteran 
had qualifying service under 38 U.S.C.A. § 1521(j) (West 
2002) or, at the time of death, was receiving or entitled to 
receive compensation for a service-connected disability based 
on service during a period of war.  See 38 U.S.C.A. § 1541(a) 
(West 2002).

The term veteran means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11, 13 (except section 412(a)), and 23 of this 
title.  See 38 U.S.C.A. § 107(a) (West 2002).  In effect, 
those persons with such service are not entitled to non- 
service-connected VA disability pension benefits.  Id. 
Cacalda v. Brown, 9 Vet. App. 261, 264 (1996).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department. 38 C.F.R. § 3.203 (2007).  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla. 38 C.F.R. §§ 3.40, 3.41 (2007).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190. 38 C.F.R. § 3.40(b) (2007).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Venturella v. Gober, 10 Vet. App. 340, 341- 
42 (1997) (embracing the holding in Duro). Further, "service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed forces."  Duro and 
Venturella, both supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States. 
38 U.S.C.A. § 107(a) (West 2003); 38 C.F.R. § 3.40(c) (2007).  
Service as a guerrilla is also included if the individual 
served under a commissioned officer of the United States 
Army, Navy, or Marine Corps, or under a commissioned officer 
of the Commonwealth Army recognized by and cooperating with 
the United States forces. Guerrilla service is established if 
a service department certifies that the individual had 
recognized guerrilla service, or unrecognized guerrilla 
service under a recognized commissioned officer if the 
individual was a former member of the United States Armed 
Forces or the Commonwealth Army. 38 C.F.R. § 3.40(d) (2007).

Here, the veteran had Philippine Army and recognized 
guerrilla service, as verified by the United States Army 
service department.  Thus, the veteran's service falls into 
the service period that has been deemed not to be active 
military service, and thus the appellant is not entitled to 
non-service- connected death pension.  See 38 U.S.C.A. § 
107(a); Cacalda, 9 Vet. App. at 265-66.  This aspect of the 
case was discussed at length during the veteran's lifetime 
based on the same basic premises, none of which have changed 
with his demise.

While the Board acknowledges the appellant argues that she 
should be entitled to death pension benefits, the law is 
dispositive of this issue.  The Board is bound by the service 
department's findings as to the veteran's service, which does 
not establish that the veteran served on active duty in the 
United States Armed Forces. See Duro, supra.  As such, the 
veteran did not have the requisite service for basic 
eligibility for non-service connection death pension benefits 
as required by law.

Consequently, the Board determines that there is no legal 
basis on which the appellant's claim for nonservice-connected 
death pension benefits can be based. As the law, and not the 
evidence, is dispositive, the appeal is denied due to the 
absence of legal merit.  See Sabonis, 6 Vet. App. at 430; see 
also Venturella, 10 Vet. App. at 342.  The Board is bound by 
38 U.S.C.A. § 107(a), and therefore has no choice but deny 
the appellant's death pension claim.  38 U.S.C.A. §§ 501(a), 
7104(c) (West 2002); 38 C.F.R. § 19.5 (2007).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits is denied.

Entitlement to nonservice connected pension benefits is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


